[Cite as Martin Marietta Magnesia Specialties, L.L.C. v. Pub. Util. Comm., 129 Ohio St.3d 485,
2011-Ohio-4189.]




   MARTIN MARIETTA MAGNESIA SPECIALTIES, L.L.C., APPELLANT, v.
            PUBLIC UTILITIES COMMISSION OF OHIO, APPELLEE.
       CALPHALON CORPORATION, APPELLANT, v. PUBLIC UTILITIES
                       COMMISSION OF OHIO, APPELLEE.
      KRAFT FOODS GLOBAL, INC., APPELLANT, v. PUBLIC UTILITIES
                       COMMISSION OF OHIO, APPELLEE.
       WORTHINGTON INDUSTRIES, APPELLANT, v. PUBLIC UTILITIES
                       COMMISSION OF OHIO, APPELLEE.
          BRUSH WELLMAN, INC., APPELLANT, v. PUBLIC UTILITIES
                       COMMISSION OF OHIO, APPELLEE.
[Cite as Martin Marietta Magnesia Specialties, L.L.C. v. Pub. Util. Comm., 129
                          Ohio St.3d 485, 2011-Ohio-4189.]
Termination date of special contracts entered into under R.C. 4905.31 — Public
        Utilities Commission erred in determining that it needed to refer to its
        earlier electric-deregulation decisions to interpret the plain language of
        the special contracts.
     (Nos. 2009-1064, 2009-1065, 2009-1067, 2009-1071, and 2009-1072 —
               Submitted May 24, 2011 — Decided August 25, 2011.)
   APPEAL from the Public Utilities Commission of Ohio, No. 08-893-EL-CSS.
   APPEAL from the Public Utilities Commission of Ohio, No. 08-145-EL-CSS.
   APPEAL from the Public Utilities Commission of Ohio, No. 08-146-EL-CSS.
   APPEAL from the Public Utilities Commission of Ohio, No. 08-67-EL-CSS.
   APPEAL from the Public Utilities Commission of Ohio, No. 08-254-EL-CSS.
                                  __________________
        O’DONNELL, J.
                                     I. Introduction
        {¶ 1} Martin Marietta Magnesia Specialties, L.L.C., the Calphalon
Corporation, Kraft Foods Global, Inc., Worthington Industries, and Brush
                             SUPREME COURT OF OHIO




Wellman, Inc., each appeal from a decision of the Public Utilities Commission of
Ohio (“PUCO”) that established February 2008 as the termination date for special
contracts they entered into with the Toledo Edison Company for the sale of
electricity. These special contracts had been approved by the PUCO pursuant to
R.C. 4905.31, which permits “reasonable arrangements” between public utilities
and their customers. Generally, such contracts include arrangements that differ
from the standard rate schedules and are often tailored to a specific customer’s
service.
       {¶ 2} The parties to these appeals have asked us to determine the
termination date of appellants’ special contracts with Toledo Edison. Appellants
contend that Toledo Edison agreed in 2001 that the contracts would not terminate
until Toledo Edison stopped collecting regulatory-transition charges from its
customers. Appellants further contend that their contracts did not expire until
December 31, 2008, the date when Toledo Edison stopped collecting regulatory-
transition charges.
       {¶ 3} In contrast, intervening appellee Toledo Edison and the PUCO
maintain that the special contracts expired in February 2008, as provided by the
commission’s orders in electric-deregulation cases involving Toledo Edison.
       {¶ 4} The PUCO found that based on the language of the special contracts
and its orders in the earlier electric-deregulation cases, the contracts terminated in
February 2008. The commission erred in this determination, and we accordingly
reverse its order and enter judgment in favor of appellants.
                                      II. Facts
       {¶ 5} In 2008, appellants filed complaints pursuant to R.C. 4905.26
against Toledo Edison with the Public Utilities Commission of Ohio. See PUCO
case No. 08-893-EL-CSS (Martin Marietta); PUCO case No. 08-145-EL-CSS
(Calphalon); PUCO case No. 8-146-EL-CSS (Kraft); PUCO case No. 08-67-EL-
CSS (Worthington); and PUCO case No. 08-254-EL-CSS (Brush Wellman). In




                                          2
                                 January Term, 2011




proceedings before the commission, the attorney examiner consolidated the five
complaints, and the parties then filed joint stipulations of fact.
       {¶ 6} Between 1990 and 1997, Toledo Edison entered into an electric-
service contract with each appellant, and those contracts became valid after
approval by the commission pursuant to R.C. 4905.31. According to the terms of
these contracts, appellants received discount pricing for electric service below the
standard tariff rates charged by Toledo Edison to other large industrial customers.
       {¶ 7} On October 5, 1999, the General Assembly enacted Am.Sub.S.B.
No. 3, codified as R.C. Chapter 4928, which restructured Ohio’s electric-utility
industry to allow retail customers to buy electric service from providers other than
local electric-service providers. Am.Sub.S.B. No. 3, 148 Ohio Laws, Part IV,
7962 (“S.B. 3”).     Following passage of that legislation, in a series of cases
involving Toledo Edison and other electric utilities, the PUCO attempted to ease
the transition from a regulated rate structure to a market rate structure. See
Toledo Edison’s electric-transition-plan case, case No. 99-1212-EL-ETP; rate-
stabilization-plan case, case No. 03-2144-EL-ATA; and rate-certainty-plan case,
case No. 05-1125-EL-ATA (collectively, “the S.B. 3 cases”).
       {¶ 8} Through a series of agreed stipulations and commission orders in the
S.B. 3 cases, special-contract customers were able to extend the duration of their
contracts with Toledo Edison.
       {¶ 9} In the first S.B. 3 case, Toledo Edison’s electric-transition-plan case,
special-contract customers were given a one-time opportunity to extend their
special contracts, provided that those customers agreed to the offer by December
31, 2001. None of the appellants was a party to the electric-transition-plan case,
but each received notice of the offer to extend its special contracts from Toledo
Edison pursuant to the electric-transition-plan stipulation and the commission’s
order approving that stipulation. Each accepted the offer to extend the terms of its




                                           3
                             SUPREME COURT OF OHIO




contract with Toledo Edison until the date that Toledo Edison stopped collecting
its regulatory-transition charges.
       {¶ 10} Thereafter, each appellant amended its agreement with Toledo
Edison, referred to as “the 2001 Amendments.” Each agreement contained the
following language: “This Agreement, as amended, shall terminate with the bill
rendered for the electric usage through the date which RTC ceases for the [Toledo
Edison] Company.”        The contracts defined “RTC” as regulatory-transition
charges.
       {¶ 11} The next opportunity to extend these contracts occurred in the
second S.B. 3 case, Toledo Edison’s rate-stabilization-plan case. In that case, the
commission again approved a joint stipulation filed by Toledo Edison and other
parties allowing Toledo Edison’s customers to extend the term of any special
contract beyond the extension approved in the electric-transition-plan case.
However, unlike the electric-transition-plan case, neither the rate-stabilization-
plan stipulation nor the commission’s order required Toledo Edison to notify its
special-contract customers of the opportunity to extend, and Toledo Edison did
not directly communicate with appellants or any other special-contract customer
regarding this option.     None of Toledo Edison’s special-contract customers,
including appellants, was a party to the rate-stabilization-plan case. Despite this,
nine of Toledo Edison’s 46 special-contract customers requested Toledo Edison to
extend the terms of their special contracts, and Toledo Edison agreed. None of
the appellants in this case, however, submitted a similar request to Toledo Edison
to extend the term of its contract.
       {¶ 12} Another stipulated contract extension was approved in the third
S.B. 3 case, Toledo Edison’s rate-certainty-plan case. This stipulation provided
that those special contracts that were extended under the rate-stabilization-plan
case would continue in effect until December 31, 2008. The stipulation further
provided that special contracts extended under the electric-transition-plan case but




                                         4
                                January Term, 2011




not under the rate-stabilization-plan case—such as appellants’ contracts—would
continue in effect until February 2008. The stipulation stated that the February
2008 termination date for such contracts was “consistent with the [electric-
transition-plan’s] method of calculation of the contract end dates.”
       {¶ 13} The commission’s order in the rate-certainty-plan case also
authorized Toledo Edison to continue to recover regulatory-transition charges
through December 31, 2008. Accordingly, Toledo Edison continued to recover
regulatory-transition charges after February 2008, through December 31, 2008.
Notably, appellants were not parties to the rate-certainty-plan case and were not
notified that an end date for special contracts would be established in that case.
       {¶ 14} Thus, following the order in the rate-certainty-plan case,
appellants’ contracts were arguably scheduled to terminate (1) according to the
contracts, upon the termination of the regulatory-transition charges and (2)
according to the rate-certainty-plan order, in February 2008.
       {¶ 15} Between February 2006 and September 2007, Toledo Edison
informed appellants that their special contracts would terminate in February 2008,
and in response, between January and July 2008, appellants filed the underlying
complaints, alleging that Toledo Edison’s attempt to unilaterally change the plain
language of the special contracts was unreasonable and unlawful. According to
appellants, the 2001 Amendments to their special contracts provided that the
contracts were to terminate on the date that Toledo Edison stopped collecting
regulatory-transition charges, which turned out to be December 31, 2008.
Appellants complained that despite this provision of the contract, Toledo Edison
intended to terminate the contracts in February 2008,           the date set by the
commission in the third S.B. 3 case, ten months before the utility ceased
collecting the regulatory-transition charges.
       {¶ 16} Toledo Edison subsequently entered into escrow agreements with
Worthington, Calphalon, Kraft, and Brush Wellman, whereby those appellants



                                          5
                             SUPREME COURT OF OHIO




agreed to escrow the difference between what those appellants and Toledo Edison
alleged should be the cost of electric service between February 2008 and
December 31, 2008. There is no escrow agreement between Martin Marietta and
Toledo Edison.
       {¶ 17} On February 19, 2009, the commission issued its order dismissing
appellants’ complaints. The commission found that appellants’ special contracts
terminated in February 2008, and it noted that the electric-transition-plan
stipulation provided that Toledo Edison’s collection of regulatory-transition
charges would continue until its cumulative distribution sales reached a certain
level based on the number of kilowatt-hours. The commission concluded that the
February 2008 contract end date—which was established in the rate-certainty-
plan case—was consistent with the electric-transition-plan stipulation’s “original
method of calculation” of the contract-termination dates agreed to by Toledo
Edison and appellants in the 2001 Amendments. Because the electric-transition-
plan stipulation formed the basis for the 2001 Amendments, the commission
concluded that appellants had agreed to Toledo Edison’s “offer” that the electric-
transition plan’s method of calculation would determine the termination dates for
appellants’ special contracts.
       {¶ 18} Appellants timely filed a joint application for rehearing, but the
commission denied that application.
       {¶ 19} These appeals followed. Because the appeals share identical facts
and legal issues, we consolidated these cases for briefing and oral argument. 122
Ohio St.3d 1463, 2009-Ohio-3385, 909 N.E.2d 639. Appellants jointly raise four
propositions of law. For the reasons discussed below, we sustain appellants’ first
proposition of law, reverse the commission’s orders, and do not reach the
remaining propositions of law.
                             III. Standard of Review




                                        6
                               January Term, 2011




        {¶ 20} “R.C. 4903.13 provides that a PUCO order shall be reversed,
vacated, or modified by this court only when, upon consideration of the record,
the court finds the order to be unlawful or unreasonable.”           Constellation
NewEnergy, Inc. v. Pub. Util. Comm., 104 Ohio St.3d 530, 2004-Ohio-6767, 820
N.E.2d 885, ¶ 50. We will not reverse or modify a PUCO decision as to questions
of fact when the record contains sufficient probative evidence to show that the
commission’s decision was not manifestly against the weight of the evidence and
was not so clearly unsupported by the record as to show misapprehension,
mistake, or willful disregard of duty. Monongahela Power Co. v. Pub. Util.
Comm., 104 Ohio St.3d 571, 2004-Ohio-6896, 820 N.E.2d 921, ¶ 29.               The
appellant bears the burden of demonstrating that the PUCO’s decision is against
the manifest weight of the evidence or is clearly unsupported by the record. Id.
                   IV. Appellants’ First Proposition of Law
        {¶ 21} In their first proposition of law, appellants contend that the
commission erred when it failed to apply the clear and unambiguous language of
the 2001 Amendments to their special contracts.        They argue that the 2001
Amendments expressly state that their contracts would terminate on the date that
Toledo Edison ceased its collection of regulatory-transition charges, i.e.,
December 31, 2008, but Toledo Edison terminated their contracts in February
2008.     Appellants therefore argue that the commission unlawfully and
unreasonably disregarded the plain language of the 2001 Amendments when it
allowed Toledo Edison to terminate appellants’ contracts in February 2008, ten
months before the regulatory-transition-charges ended.
        A. The PUCO ignored the plain language of the 2001 Amendments
                         to appellants’ special contracts
        {¶ 22} When confronted with an issue of contract interpretation, the role
of the court is to give effect to the intent of the parties to that agreement. The
court examines the contract as a whole and presumes that the intent of the parties



                                         7
                             SUPREME COURT OF OHIO




is reflected in the language used in the agreement. Westfield Ins. Co. v. Galatis,
100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 11. “Where the parties
following negotiation make mutual promises which thereafter are integrated into
an unambiguous contract duly executed by them, courts will not give the contract
a construction other than that which the plain language of the contract provides.”
Aultman Hosp. Assn. v. Community Mut. Ins. Co. (1989), 46 Ohio St.3d 51, 544
N.E.2d 920, paragraph one of the syllabus. “When the language of a written
contract is clear, a court may look no further than the writing itself to find the
intent of the parties.” Galatis at ¶ 11. Evidence cannot be introduced to show an
agreement between the parties that is materially different from that expressed by
the clear and unambiguous language of the instrument.         Blosser v. Enderlin
(1925), 113 Ohio St. 121, 148 N.E. 393, paragraph two of the syllabus. “As a
matter of law, a contract is unambiguous if it can be given a definite legal
meaning.” Galatis at ¶ 11.
       {¶ 23} The 2001 Amendments to appellants’ special contracts provided
that those contracts “shall terminate with the bill rendered for the electric usage
through the date which [the regulatory-transition charge] ceases for the [Toledo
Edison] Company.” This language is clear and unambiguous. Accordingly, the
commission was bound to give effect to the parties’ intent, as expressed in the
plain language of the agreements.
       {¶ 24} Contrary to the commission’s determination that appellants and
Toledo Edison had agreed in the 2001 Amendments that the contract-termination
dates would be determined by a calculation that tied regulatory-transition charges
to Toledo Edison’s distribution sales, nothing in the 2001 Amendments specifies
that appellants’ special contracts would end when Toledo Edison’s distribution
sales reach a certain level. Because no such provision was included, and because
the actual termination provision is unambiguous, the commission should have




                                        8
                                 January Term, 2011




determined the intent of the parties to the special contracts from the four corners
of the document.
       {¶ 25} The parties here agreed that the termination date of the contracts
would be the termination of the regulatory-transition charges. Thus, based on the
plain language of these agreements, Toledo Edison should not have been allowed
to terminate appellants’ special contracts in February 2008; rather, they remained
in effect until December 31, 2008, when the utility ceased collecting the
regulatory-transition charges.
              B. Counterarguments of Toledo Edison and the PUCO
       {¶ 26} In response to appellants’ first proposition of law, Toledo Edison
and the PUCO raise four counterarguments. None has merit.
              1. The S.B. 3 cases did not provide the language of the
                      special contracts with special meaning
       {¶ 27} On appeal, the PUCO argues that the S.B. 3 cases were an integral
part of appellants’ special contracts and provided special meaning to the language
used in the agreements. The PUCO maintains that appellants’ special contracts
are entirely dependent on the commission’s S.B. 3 orders because (1) the
contracts were first extended through the 2001 Amendments pursuant to the
electric-transition-plan case and (2) the commission fixed the end point of Toledo
Edison’s collection of regulatory-transition charges in the rate-certainty-plan case.
       {¶ 28} For its part, Toledo Edison contends that it would be impossible to
determine the intent of the contracting parties without reference to the
commission’s orders in the S.B. 3 cases.           In Toledo Edison’s view, the
commission necessarily had to review the circumstances surrounding the 2001
Amendments to the special contracts to determine the meaning of “regulatory-
transition charges” and when those charges would cease according to the
agreements. Otherwise, Toledo Edison avers, the termination language contained
in the 2001 Amendments had no meaning.



                                          9
                            SUPREME COURT OF OHIO




       {¶ 29} We recognize that when circumstances surrounding an agreement
invest the language of the contract with a special meaning, extrinsic evidence can
be considered in an effort to give effect to the parties’ intention. See Shifrin v.
Forest City Ents., Inc. (1992), 64 Ohio St.3d 635, 597 N.E.2d 499, syllabus. See
also Graham v. Drydock Coal Co. (1996), 76 Ohio St.3d 311, 313-314, 667
N.E.2d 949, Latina v. Woodpath Dev. Co. (1991), 57 Ohio St.3d 212, 214, 567
N.E.2d 262.
       {¶ 30} However, the circumstances do not show that the commission’s
orders in the S.B. 3 cases invested the language of the special contracts with any
special meaning or reflected the intent of the contracting parties. None of the
appellants was a party to the S.B. 3 cases or joined in the stipulations approved by
the commission in those cases.      Further, the 2001 Amendments did not tie
termination of the contracts to Toledo Edison’s distribution sales reaching a
certain level. Rather, the 2001 Amendments tied termination of the contracts to
the end of the regulatory-transition charges.     Thus, the commission erred in
relying on the S.B. 3 cases to alter the plain meaning of appellants’ special
contracts and in allowing Toledo Edison to terminate the special contracts in
February 2008, when it continued to collect regulatory-transition charges until
December 2008.
       2. The commission did not invoke its authority under R.C. 4905.31
                    to supervise or modify the special contracts
       {¶ 31} Both Toledo Edison and the PUCO contend that appellants’ special
contracts are “reasonable arrangements” pursuant to R.C. 4905.31, and as such,
are subject to the commission’s continuing supervision and regulation, and they
maintain that the commission acted within this authority when it determined the
end dates for appellants’ contracts. The PUCO further argues that R.C. 4905.31
gives the commission authority to modify appellants’ special contracts.




                                        10
                               January Term, 2011




       {¶ 32} There is no dispute that pursuant to R.C. 4905.31, the commission
has authority to regulate, supervise, and modify special contracts. But nowhere in
the commission’s orders in this case did it claim to be using that authority to
supervise, regulate, or modify appellants’ special contracts.        In fact, the
commission expressly denied on rehearing that it had modified the terms of these
special contracts in the underlying cases.    Given that the commission never
invoked the authority provided by R.C. 4905.31 in the proceedings below and
affirmatively disclaimed that it was modifying the contracts, it cannot defend its
decision on that basis on appeal.
                 3. Toledo Edison’s regulatory-transition charges
                         did not cease on January 1, 2006
       {¶ 33} Both Toledo Edison and the PUCO claim that the collecting of
regulatory-transition charges referred to in the 2001 Amendments ended long
before appellants’ special contracts were terminated in February 2008.
Specifically, they contend that Toledo Edison stopped collecting those particular
regulatory-transition charges on January 1, 2006. Therefore, they contend, the
commission properly determined that the contracts did not extend to December
31, 2008.
       {¶ 34} According to Toledo Edison and the PUCO, the rate-certainty-plan
case ordered that new regulatory charges—the “RTC rate components,” which are
made up of regulatory-transition charges and extended regulatory-transition
charges—were to replace the regulatory-transition charges referred to in the 2001
Amendments. According to appellees, the extended regulatory-transition charges
replaced the regulatory-transition charges referred to in the 2001 Amendments to
appellants’ contracts. That is, the PUCO and Toledo Edison concede that Toledo
Edison continued to collect regulatory-transition charges after January 1, 2006,
but they maintain that those charges were not the same regulatory-transition
charges originally tied to the termination of the special contracts. Instead, they



                                       11
                            SUPREME COURT OF OHIO




claim that those “original” regulatory-transition charges ended in January 2006
and that Toledo Edison collected the RTC rate components after January 2006
and until December 31, 2008.
       {¶ 35} During oral argument before this court, counsel for the PUCO
contradicted the statements in the PUCO brief and claimed that Toledo Edison
stopped collecting regulatory-transition charges in February 2008, rather than
January 2006. Counsel maintained that the regulatory-transition charges referred
to in appellants’ special contracts were designed to recover different costs than
those costs intended to be recovered by the extended regulatory-transition
charges.    Counsel explained that the regulatory-transition charges were
implemented to recover Toledo Edison’s “stranded” costs, while the extended
regulatory-transition charges recovered Toledo Edison’s deferred fuel costs. The
PUCO’s counsel argued that the regulatory-transition charges set forth in the 2001
Amendments were no longer being collected, because Toledo Edison was no
longer recovering its stranded costs. Rather, according to counsel, from February
2008 until the end of December 2008, Toledo Edison was recovering its deferred
fuel costs solely through the collection of the extended regulatory-transition
charges.
       {¶ 36} However, these arguments are contradicted by the agreed
stipulation of facts that the commission relied on to resolve this case. Toledo
Edison and appellants filed a joint stipulation of facts in these cases when they
were before the commission that stated that the rate-certainty-plan case
“authorized [Toledo Edison] to recover [regulatory-transition charges] through
December 31, 2008, and [Toledo Edison] has continued to recover [regulatory-
transition charges] after [appellants’] February 2008 billing dates.” The parties
further stipulated that Toledo Edison “project[ed] its Regulatory Transition
Charge will cease on or before December 31, 2008.”




                                       12
                                January Term, 2011




       {¶ 37} The joint stipulation was submitted into evidence on July 23, 2008,
well after the dates (January 1, 2006, and February 2008) on which Toledo Edison
and the PUCO now allege that regulatory-transition charges had ended.
Moreover, although the agreed stipulation refers to both the regulatory-transition
charges and the extended regulatory-transition charges, the stipulation makes no
distinction between the regulatory-transition charges referred to in the 2001
Amendments and those discussed in the rate-certainty-plan case.
       {¶ 38} Toledo Edison stipulated that it did not stop collecting regulatory-
transition charges until December 31, 2008. If Toledo Edison had been collecting
only extended regulatory-transition charges or the RTC rate components between
February and December 2008—as it and the PUCO now allege—certainly Toledo
Edison could have stipulated to that fact or litigated the issue. For whatever
reason, Toledo Edison did neither.
       {¶ 39} Further, the commission never found that Toledo Edison had
stopped collecting regulatory-transition charges on January 1, 2006, or in
February 2008, or at any other time before December 31, 2008. If Toledo Edison
had actually stopped collecting regulatory-transition charges in February 2008,
the commission would have said so.         Instead, the commission held that the
contract-termination dates were consistent with the “method of calculation” for
when regulatory-transition charges should have ended, not when those charges
actually ended.
         4. Appellants’ complaints were not an improper collateral attack
                         on the commission’s prior orders
       {¶ 40} Appellants filed complaints pursuant to R.C. 4905.26 challenging
Toledo Edison’s right to terminate the special contracts in February 2008. The
commission dismissed appellants’ complaints, finding in part that the complaints
were an improper collateral attack upon the commission’s orders in the rate-
stabilization-plan and rate-certainty-plan cases, the latter of which established the



                                         13
                               SUPREME COURT OF OHIO




contract-termination dates. According to the commission, to allow appellants to
collaterally attack its prior decisions “at this late date” may give appellants an
unfair advantage over other special-contract customers who followed those cases
and took the risk of extending their contracts when today’s market rates were
unknown. Toledo Edison and the PUCO claim on appeal that the commission
acted reasonably and lawfully in dismissing appellants’ complaints on this
ground.
       {¶ 41} Contrary to the commission’s finding, its prior orders can be
collaterally attacked through R.C. 4905.26 complaint proceedings. We have long
held that “R.C. 4905.26 is broad in scope * * *. [R]easonable grounds may exist
to raise issues which might strictly be viewed as ‘collateral attacks’ on previous
orders.” Allnet Communications Servs., Inc. v. Pub. Util. Comm. (1987), 32 Ohio
St.3d 115, 117, 512 N.E.2d 350, citing W. Res. Transit Auth. v. Pub. Util. Comm.
(1974), 39 Ohio St.2d 16, 68 O.O.2d 9, 313 N.E.2d 811.
       {¶ 42} As to the commission’s concern that appellants may have gained an
unfair advantage over those Toledo Edison special-contract customers who
extended their contracts when today’s market prices were unknown, that concern
is irrelevant to the critical issue before us: the meaning of the language contained
in the 2001 Amendments to appellants’ special contracts.
       {¶ 43} Intertwined with its collateral-attack argument, Toledo Edison also
raises the equitable defenses of waiver and laches. Toledo Edison complains that
it informed appellants of the February 2008 actual termination of their contracts in
2006 and 2007, but the first appellant to file a complaint with the commission
challenging the termination date waited until January 2008 to do so.         These
defenses are not well taken.
       {¶ 44} Waiver is a voluntary relinquishment of a known legal right. State
ex rel. Madden v. Windham Exempted Village School Dist. Bd. of Edn. (1989), 42
Ohio St.3d 86, 89, 537 N.E.2d 646. Appellants filed their complaints with the




                                        14
                                January Term, 2011




commission between January and July 2008, at the latest only a few months after
Toledo Edison’s attempt to terminate the contracts in February 2008. Toledo
Edison offers no argument or evidence as to how appellants have voluntarily
waived their claims.
       {¶ 45} Toledo Edison’s laches argument also lacks merit. The elements of
laches are (1) unreasonable delay or lapse of time in asserting a right, (2) absence
of an excuse for such a delay, (3) knowledge—actual or constructive—of the
injury or wrong, and (4) prejudice to the other party. State ex rel. Cater v. N.
Olmsted (1994), 69 Ohio St.3d 315, 325, 631 N.E.2d 1048. Toledo Edison must
establish all four elements, but it has not shown that there was any unreasonable
or prejudicial delay in this case. At most, a four-month window occurred between
termination of the contracts and litigation.
                     C. Conclusion to First Proposition of Law
       {¶ 46} Appellants’ first proposition of law is well taken. The commission
erred in determining that evidence of the stipulations and orders in Toledo
Edison’s electric-transition-plan and rate-certainty-plan cases were needed to
interpret the plain language of the 2001 Amendments, which provided that
appellants’ special contracts were to continue until Toledo Edison stopped
collecting the regulatory-transition charges.   That occurred on December 31,
2008. Accordingly, the commission unlawfully and unreasonably allowed Toledo
Edison to terminate the special contracts in February 2008.
        V. Appellants’ Second, Third, and Fourth Propositions of Law
       {¶ 47} Due to our disposition of the first proposition of law, we need not
address appellants’ remaining propositions of law.
                                  VI. Conclusion
       {¶ 48} The decision of the commission is reversed, and we enter judgment
for appellants.
                                                                   Orders reversed.



                                          15
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, LANZINGER, CUPP,
and MCGEE BROWN, JJ., concur.
                             __________________
       Craig I. Smith; Kravitz, Brown & Dortch, L.L.C., and Michael D. Dortch;
Bricker & Eckler, L.L.P., Thomas J. O’Brien, and Matthew W. Warnock; and
Crowell & Moring, L.L.P., and Daniel W. Wolff, for appellants.
       Michael DeWine, Attorney General, William L. Wright, Section Chief,
and Thomas W. McNamee and John H. Jones, Assistant Attorneys General, for
appellee.
       Calfee, Halter & Griswold, L.L.P., James F. Lang, and N. Trevor
Alexander, for intervening appellee.
                           ______________________




                                       16